Title: From George Washington to Andrew Montour, 10 October 1755
From: Washington, George
To: Montour, Andrew



Dear Montour
[Winchester, 10 October 1755]

I wrote some Time ago a Letter of Invitation from Fort Cumberland, desiring yourself your Family and Friendly Indians to come & reside among Us, but that Letter not coming to Hand, I am induced to send a second Express with the same Invitation; being pleased that I have it in my Power to do something for You on a better Footing than ever it has been done—I was greatly enraptur’d when I heard you were at the Head of 300 Indians on a March towards Venango, being satisfied that your hearty Attachment to our glorious Cause, your Courage of which I have had very great Proofs, & your Presence among the Indians would animate their just Indignation to do something Noble, something worthy themselves, & honourable to You—I hope you will use your Interest (as I know you have much) in bringing our Brothers once more to our Service, assure them as you truly may, that nothing which I can do shall be wanting to make them happy—assure them also that as I have the chief

Command I am invested with Power to treat them as Brethren & Allies, which I am sorry to say they have not been of late—Recommend Me kindly to our good Friend Monocatootha & others, tell them how happy it would make Conotocaurious to have an Opportunity of taking them by the Hand at Fort Cumberland, & how glad he would be to treat them as Brothers of our great King beyond the Waters—Flattering myself that you will come, I doubt not but youl bring as many of them with you as possible, as that will afford Me what alone I want, that is, an Opportunity of doing something equal to your Wishes—I am Dear Montour Your real Friend & Assured Hble Servt

Go: Washington


NB I doubt not but you have heard of the Ravages committed on our Frontiers by the French Indians, & I suppose French themselves. I am now on my March agt them, & hope to give them Cause of repenting their Rashness.

